Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00398-CV
____________
 
BECKY LITTLE and THERESA KERSHAW, Appellants
 
V.
 
CHARNA GRABER REAL ESTATE, INC., Appellee
 

 
On Appeal from the
56th District Court
Galveston County,
Texas
Trial Court Cause
No. 07CV0068
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 7, 2008.  On June 17, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and Boyce.